Citation Nr: 0945162	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial schedular rating in excess of 50 
percent for sleep apnea with interstitial lung disease, to 
include whether separate compensable ratings are warranted 
for each condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 2007.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2008  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for sleep apnea, but found it to 
be interconnected with interstitial lung disease, claimed 
also as hypoxia/hypoventilation with tachycardia.  The RO 
rated the disability at 50 percent, effective December 4, 
2007 (the day after the Veteran's last day of service).  The 
RO Veteran filed a Notice of Disagreement (NOD) in July 2008, 
claiming that the sleep apnea and interstitial lung disease 
conditions should be rated separately.  The RO provided a 
Statement of the Case (SOC) in November 2008 and thereafter, 
in December 2008, the Veteran timely filed a substantive 
appeal.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The applicable regulations for rating respiratory 
conditions prohibit separate ratings for the Veteran's 
service-connected sleep apnea and interstitial lung disease.

2. The Veteran's sleep apnea is manifested by the need of a 
breathing assistance device such as a CPAP machine.  There is 
no evidence of chronic respiratory failure, carbon dioxide 
retention, cor pulmonale, or a tracheostomy.

3.  The Veteran's service-connected interstitial lung disease 
remains symptomatic; however, pulmonary function tests 
(PFT's) in recent years do not show Forced Vital Capacity 
(FVC) of less than 50-percent predicted, Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of less than 40-percent predicted, maximum 
exercise capacity less than 15 ml/kg in oxygen consumption 
with cardiorespiratory limitation, or cor pulmonale or 
pulmonary hypertension; and the Veteran does not require 
outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 50 
percent for sleep apnea with interstitial lung disease have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 
4.96, 4.97, Diagnostic Codes 6825, 6847 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2007 letter sent to the Veteran by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board notes at the outset that with an appeal of the 
initial disability evaluation assigned for an original claim 
for service connection as in this case, for such a downstream 
issue, VA's General Counsel has held that a VCAA notice is 
not required where notice was afforded for the originating 
issue, here service connection for sleep apnea with 
interstitial lung disease.  Specifically, VAOPGCPREC 8-2003 
held that, if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.

The November 2007 letter clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as medical 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the Veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  The Veteran was effectively informed of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the November 2007 
letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the May 
2008 RO decision that granted service connection for sleep 
apnea with interstitial lung disease.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a March 2008 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Veteran exercised her right to a hearing and provided 
sworn testimony in June 2009.  She has been provded VA 
examinations that have revealed findings that are adequate 
for rating the disabilities at issue for the entire period of 
time at issue.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2009).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2009).

The General Rating Formula for Interstitial Lung Disease 
pertaining to Diagnostic Codes 6825 through 6833 provides 
that a FVC of 65- to 74-percent predicted, or; DLCO (SB) of 
56- to 65-percent predicted, is rated 30 percent disabling.  
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55- percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation is rated 60 percent disabling.  FVC less than 50-
percent predicted, or; DLCO less than 40-percent predicted, 
or; maximum exercise capacity of less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
home oxygen is rated 100 disabling.

Post-bronchodilator studies are required when PFT's 
(pulmonary function tests) are done for disability evaluation 
purposes except when the results of the pre-bronchodilator 
PFT's are normal or when the examiner determines that the 
post-bronchodilator studies should not be done and states 
why.  38 C.F.R. § 4.96(d)(4).

Under Diagnostic Code 6847, a 50 percent disability rating is 
warranted for sleep apnea that requires use of a breathing 
assistance device such as a CPAP machine.  The only higher 
disability rating is a 100 percent rating, which contemplates 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or requires a tracheostomy (tracheotomy).  38 
C.F.R. § 4.97, Diagnostic Code 6847 2009).
b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for sleep apnea with interstitial lung 
disease, as opposed to having filed a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (noting distinction between claims stemming from an 
original rating versus increased rating).  The Veteran thus 
seeks appellate review of the RO's initial disability rating 
because of her dissatisfaction with the 50 percent rating.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Treatment Records

The evidence of record clearly reveals that the Veteran was 
diagnosed with sleep apnea in March 2004 after a sleep study 
and prescribed a continuous airway pressure (CPAP) machine.  

In July 2004, the Veteran consulted with otolaryngology to 
discuss surgical options.  The Veteran indicated that she 
intended to pursue the CPAP for the time being.

An October 2006 treatment record indicates that she was 
maintained on a CPAP at a level of 10 cm with no recurrence 
of symptoms.  There was no remaining daytime fatigue, and she 
had not missed any work as a result of this condition.

In May 2007, the Veteran was admitted to the hospital with 
pneumonia.  PFTs revealed a restrictive pattern, and she had 
decreasing oxygen saturation levels.  

The Veteran was readmitted a few weeks later.  A high 
resolution CT scan revealed opacities in both lung bases, 
while a bronchoscopy with lung biopsy revealed no gross 
abnormalities.  She was discharged on steroids and home 
oxygen.

The Veteran was diagnosed with pulmonary interstitial lung 
disease in July 2007.  Her FVC was 101 percent, and her DLCO 
was 61 percent predicted.  Oxygen saturation levels were also 
normal.  There was no desaturation or significant dyspnea 
with ambulation to the third floor.  She was continued on 
steroids.  



VA Treatment Records

A January 2008 VA treatment note indicates that the Veteran 
was breathing comfortably and her oxygenation was 98 percent. 

The Veteran submitted to a March 2008 VA general medical 
examination.  She reported that she had been diagnosed with 
sleep apnea in 2004.  Prior to that time the Veteran was 
having problems with fatigue and depression, but she noticed 
"a big improvement" after being put on the CPAP machine.  
The Veteran reported that she had been diagnosed with 
pulmonary interstitial disease in June 2007, and that she was 
put on steroids for 4 months and oxygen for one month.  The 
Veteran indicated that she continued to get winded with 
exertion and could not do more than low-impact aerobics 
because of shortness of breath.  She used Advair daily and 
albuterol for flare-ups.  She had not used the Albuterol in 
the past month.  She had not used oxygen since July 2007.  
The clinician noted that the Veteran's complaints of hypoxia, 
severe hypoventilatory changes, and tachycardia had resolved.  
Upon examination, her respiratory rate was 16 and her 
oxygenation was 97 percent.  Her lungs were clear to 
auscultation bilaterally.  A chest X-ray was normal.  The 
Veteran's FVC was 102 percent.  Her FEV-1 was 95 percent, and 
her FEV-1/FVC was 80 percent.  The Veteran's DLCO was 71 
percent.  There was no significant response to a 
bronchodilator.  The impression was pulmonary interstitial 
disease, initially resulting in hypoxia, hypoventilatory 
changes, and tachycardia under control with Advair and 
albuterol.

An April 2008 VA treatment note indicates that the Veteran 
was breathing comfortably and denied any shortness of breath.

A May 2008 VA treatment note indicates that the Veteran 
tolerated the CPAP well but was not using it regularly 
because she was "[j]ust not bothering to put it on."  She 
reported choking at night when not wearing it.  She denied an 
increase in shortness of breath, noting that it only occurred 
when climbing stairs in a hurry or  walking at a fast pace 
for 1-1/2 miles.  This was relieved with a rescue inhaler.  
She denied any wheezing, paroxysmal nocturnal dyspnea, or 
orthopnea.  She used three pillows at night.  The assessment 
was interstitial lung disease of uncertain etiology with mild 
restrictive effect and sleep apnea.  The clinician indicated 
that the Veteran needed to use the CPAP.

August and October 2008 VA treatment notes indicate that the 
Veteran's lungs were clear to auscultation bilaterally.

June 2009 Travel Board Hearing

The Veteran testified that she uses her CPAP machine almost 
every night and does not have any problems as long as she 
uses it.  She stated "I feel well rested in the morning and 
I don't wake up frequently during the night when I'm on the 
machine."  The Veteran indicated that she is a full-time 
student, and that her sleep apnea does not interfere with her 
studies.  With respect to her respiratory disorder, the 
Veteran testified that she experiences shortness of breath 
during "extensive exercise" and walking up and down stairs.  
She uses inhalers but takes no other medication.  The Veteran 
stated that this condition "has gotten better" and that her 
only concern was "just recognizing it as its own 
condition."  

b. Discussion

The Veteran contends that her sleep apnea and interstitial 
lung disease are more disabling than currently evaluated.  
She further asserts that the disabilities at issue warrant 
separate compensable ratings. .

As discussed above, ratings under DCs 6822 through 6847 may 
not be combined with each other.  38 C.F.R. 4.96(a) (2009).  
If a veteran has multiple service-connected respiratory 
disabilities, a single rating will be assigned based on the 
predominant disability.  Id.  Elevation to the next higher 
rating evaluation will be awarded where the severity of the 
overall disability warrants such elevation.  Id.  
Accordingly, the Board finds that separate ratings cannot be 
assigned for interstitial ling disease (DC 6825) and sleep 
apnea (DC 6847).  

The preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for the Veteran's 
service-connected sleep apnea and interstitial lung disease.  
The Veteran has been treated for sleep apnea since 2004 and 
the treatment has included use of a CPAP machine.  None of 
the service or VA treatment records  reflect any evidence of 
chronic respiratory failure or cor pulmonale, nor do they 
indicate that the disability has ever required tracheostomy.  
Furthermore, the March 2008 VA examiner, as well as the 
Veteran herself, indicated that she has obtained good results 
with her use of the CPAP machine.  The Veteran has stated 
that her sleep apnea does not interfere with her studies.  
Based on the foregoing, the Veteran does not meet the 
criteria for the next highest evaluation of 60 percent under 
DC 6847.  In addition, the PFTs do not indicate a severe 
enough degree of obstruction as required for a higher rating, 
and the Veteran does not require home oxygen therapy.  Her 
March 2008 FVC was 102 percent, and her DLCO was 71 percent.  
Accordingly, these numbers fall far short of what is required 
for a 60 percent rating under DC 6825.  Based on the 
foregoing, a disability rating higher than 50 percent for the 
Veteran's sleep apnea with interstitial lung disease for the 
must be denied for the entire appeal period.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  That is, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology as a 50 percent rating takes into account 
significant functional impairment.  There is no indication of 
any hospitalizations, other than the May and June 2007 
admissions.  The Veteran is a student and there is no 
evidence of marked interference with this occupation beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).
ORDER

Entitlement to an initial or staged rating in excess of 50 
percent for sleep apnea with interstitial lung disease is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


